02/02/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                             Case Number: OP 21-0044


                                        OP 21-0044
                                                                            ¢1     ,77
                                                                                     ,11




 NATHAN R. WHITE,
                                                                       FEB 0 2 2021
              Petitioner,                                           Bowen Greenwood
                                                                  Clerk of Supreme Court •
                                                                     State of Montana
       v.                                                                ORDER

 SIXTH JUDICIAL DISTRICT COURT,PARK
 COUNTY,HONORABLE BRENDA GILBERT,
 Presiding.



       Representing himself, Nathan R. White has filed a Petition for a Writ ofSupervisory
Control over the Sixth Judicial District Court, Park County, and the Honorable Brenda
Gilbert, because of "its orders denying any parenting plan in Dr-17-35." White includes
several hundred pages of attachments. On February 1, 2021, Judge Gilbert filed a response
to White's Petition, requesting its denial.
       White contends that the District Court has violated his due process right because it
has not allowed his "fundamental right to play a role in his son's life[.]" He asserts that he
"has all parental rights." White bases this assertion on an earlier proceeding to establish
paternity in the Teton County District Court. He explains that on April 25, 2017, he filed
a petition for a parenting plan in the Park County District Court (Cause No. DR-17-35),
and that this "plan addressed beginning unification counseling between [his son] and [him]
because they had no previous relationship." His main complaint is that there has been "no
sufficient hearing to establish an accurate factual record[.]" White puts forth that his son
is an undocumented youth because of passport fraud and that White cannot assist his son
with his birth documentation and citizenship issues.
       Supervisory control is an extraordinary remedy. "Supervisory control is appropriate
`when urgency or emergency factors exist making the normal appeal process inadequate,
when the case involves purely legal questions, and when one or more of' three enumerated
circumstances exist. M.R. App. P. 14(3)." City ofBillings ex rel. Huertas v. Billings Mun.
Court, 2017 MT 261, ¶ 2, 389 Mont. 158, 404 P.3d 709.
       While White has correctly referred to the appropriate statutes, case law, and M. R.
App. P. 14(3), supervisory control over the Park County District Court is not appropriate.
There is no urgency in this underlying proceeding, and White has not demonstrated that an
appeal is an inadequate remedy.         While White raises this issue about his son's
documentation, it is not reason enough to exercise our original jurisdiction here. Moreover,
we are not persuaded that the District Court has committed a legal error to warrant
supervisory control.
       White argues mostly factual claims in his instant Petition. His attachments speak
differently than some of his claims. The 2011 proceeding in the Teton County District
Court established paternity.' This Order specifically established the father and child
relationship between White and his son because White is the natural father, and the court
directed the Department of Public Health and Human Services to substitute a new
certificate with the original certificate of birth. This Order did not give White all the
parental rights.
       This case has been in the District Court for more than three years, and a factual
record exists. We requested and reviewed a copy ofthe District Court's register of actions.
This docket has 334 entries and is sixty pages in length. As he stated, White filed a petition
for permanent parenting plan in April 2017, commencing the action. He had counsel to
represent him, beginning in May 2017. The record from the Teton County District Court
was sent in late 2017 and later consolidated in February 2018. The Park County District
Court entered an order on White's Motion for an Interim Parenting Plan and Request for
Hearing in September 2019. Following that, more motions for narnes of unification
counselors were filed, and the District Court granted White's counsel motion to withdraw
in January 2020. We point out that the Park County District Court has endeavored to
manage this case by appointing seven different unification counselors who later asked to
be rernoved; by sifting through the various reports filed by the counselors; and by sorting


   Then-Judge Laurie McKinnon presided over this proceeding. Justice McKinnon has not
participated in this matter.

                                              2
the various rnotions and pleadings filed by all parties. The parties have filed their
respective findings of fact and conclusions of law with the District Court on January 21,
2021. The District Court is the venue to conclude this matter, and its response supports
that conclusion.
       There are many fact-intensive aspects to this matter, not purely legal questions. We
do not find the existence of urgency or emergency factors, and we conclude that
supervisory control is not warranted because the District Court is not proceeding upon a
mistake of law causing a gross injustice. M. R. App. P. 14(3). White retains the remedy
of a direct appeal for which the entire record would be available to this Court. M. R. App.
P. 4(1)(a), 6(1), and 6(3). Accordingly,
      IT IS ORDERED that White's Petition for a Writ of Supervisory Control is
DENIED and DISMISSED.
       The Clerk is directed to provide a copy of this Order to the Honorable Brenda
Gilbert, Sixth Judicial District Court, Park County; to Molly Bradberry, Clerk of District
Court, Park County, under Cause No. DR-17-35; to counsel of record; and to Nathan R.
White personally.
                  1221
      DATED this Z day of February, 2021.



                                                                hief ustice




                                                                      ?

                                                                Justices

                                            3